Title: To John Adams from Henry Marchant, 19 December 1794
From: Marchant, Henry
To: Adams, John



Dear and honored Sir,
Newport Decr. 19th. 1794

I venture again upon the Score of your Candour and Friendship, at the Commencement of another Session of Congress, to draw upon You, for some share of that Time, which I hope more important Concerns, will suffer You to bestow; at least I solicit for the Crumbs which may fall from the political Table.—During the Recess from the last Sessions, the Ship has been tossed by violent Gales, and the Crew have been roughly handled.—The very Captain has been threatned;—His Zeal, Knowledge, Prudence, Power, nay His very Heart and Intentions have been questioned, in a Cause wherein His own Honor, Fortune and Life have been interested, equally, if not more than all the People on Board.  But the Ship has nearly weathered the Storm, and those who blew it up, begin to sink in Their Hopes, and fall back into the Cloud They had produced.—It is to be lamented that after Days spent, warning upon a Question of Decisiveness,—The Executive and the Senate, should not find Themselves more decidedly supported;—and every Hope destroyd of Jacobin self-created Societies.  I hope however They may not derive much Courage from the Manner in which the Subject has been handled, or in which it finally stands—If Chief Justice Jay should be mainly successful; I think the Enemies to Our Peace, will be totally overthrown.—The Convention of France seem to be drawn into a Necessity, of soon comeing to a full Tryal with the Jacobins.—The Decission must be most important;—more so than any Battle fought against the foreign Powers opposed to Them.—
Pray may we learn what are the two Features of Judge Jays negotiation;—may we expect a satisfactory settlement of the Posts?—And in the Issue of legal Decissions, if Captors,—Their Bondsmen &c are unable to render Satisfaction,—or Tricks shall have been played off, by inadequate Valuations of Property condemned &c, will the Government of Britain yield the Satisfaction justly due?
If at any Time I ask improper Questions, You will answer them or not, or in such Manner as you please:—No improper use however will be made of them;—Nor Your Name committed—
A British Subject files a Libel before a Court of Admiralty here, setting forth that on the 27th. day of July 1794. He was Owner of a certain Brig & Cargo.  That on the high Seas duly presenting her Voyage; She was chased and taken into Custody by the Master, Mariners and Marines of two armed Vessells, by Persons to them unknown—That afterwards on theday ofthe P. Brig was brought into the Dist. ofunder the Care of J. B. as Master thereof,—That the said Brig was afterwards on theday ofsold atwithin said Dist. for the Sum ofby order of the sd. J. B. and the neat Proceeds thereof put into the Hands of W. P. and are now remaining in His Hands;—and even further, that since the 5th. day of June 1794, one of the said Vessells called the S. was wholly and originally fitted out, and that the Force of the other of said Vessells called the S. P. was increased and augmented by adding to the number of Guns and Gun Carriages on Board the same at the Port of C. in the Dist of S.C. with an Intent to be imployed in the Service of the Repo. of France to cruise and commit Hostillities upon the Subjects of the King of G. Britain, with whom the U.S. are at Peace; And on the same 27th. day of July 1794. there was on Board the said armed Vessells as Mariners and Marines diverse Citizens of the U.S. to wit on Board the Vessell called the S.P.12, and on Board the sd. Vessell called the S.21 all of whom were entend on Board the same Vessells at sd. C, since the sd. 5th. day of June 1794. and were aiding and assisting in the taking of the said Brig; And praying Restoration out of the Proceeds arising from the sd. Sale, and that the sd. W.P. be compelled to give Caution to pay the Money, if Restoration shall be adjudged &c.
Upon the foregoing Statement, is the same Cognizable by the Admiralty Courts of the U.S.—And if Cognizable, and the Facts should be well supported, ought Restoration to be adjudged?—
I have a Petition upon Your Table lodged at the last Sessions;—This Application was very disagreable to me, but I found an absolute Necessity for it, unless I would either beggar my Family, or reduce myself to a Condition of living, not only much below the Œconomical Prudence of former Times, but lay myself under a denial of every social Friend to my Table.—I did hope to preserve my hard Earnings in my Profession, for the small Advancement of my Family, or Their Support when I should be called from Them;—but I have been obliged to spend every Farthing of the Profits of my private Interest in the Expences of my Family, restricted in Our Expences more than it ever had been. And how moderate that had ever been, Our Members in Congress well know.—Every Person living by Salaries, must have experienced the rapid strife of the necessaries of Life to, at least 25 per Cent: Unhappy is the State of Widows and Orphans and those who live by the Interest of Their Money or on Salaries;—And I expect, what with the unmerited Abuse, and the Neglect experienced by the Servants of the Publick, all who are honest and do not speculate, or peculate, will be driven from Their Offices.  This I will endeavour to bear up against, while I have any good Company with all the Fortitude in my Power. But my Petition is not grounded on the general Evil or Calamity; but in what I presume was a Mistake, or for want of Information at my first Appointment, or rather when the Salary for the Judge of this District was first fixed.—We had no Members in Congress,—This state was under a Cloud; It’s Productiveness to the Preveance was not properly conceived of;—nor the Proportion of publick Business which It’s Officers would have:—Yet the House of Representatives at that Time put the Salary at 1000 Dollars;—A mere Motion in the Senate without the least Argument or Discussion reduced it to 800 Dol: as appears by Your Journals.—I wish your perusal of that Petition and your Opinion of its Merits and Success.—If the Principles I have stated in it are right, there is the most forcable Reason as I conceive, that I should be considered for the past, as well as the future.—Should it be said I ought to have applied before, Our Members can answer, that my Application to Them, was made long ago; but such has been the Multiplication of Business publick and private; that They modestly from Time to Time gave way under the Apprehension, it would finally make no Odds on that Score.—However the Matters stated in my Petition may strike Others; They are Facts, and strike my Mind (interested indeed) very forcably—If I can be placed upon a just Proportion as to living with my Brethren;—I will struggle with Them as before observed in the general Disadvantages, till I find I cannot live by what the publick may afford me, with my own Resources:—But I wish Congress to sever the partial Situation I am in, as I conceive from a Want of proper Information and Representation at first, from the general Inconvenience all Officers under Salaries are under—
You will kindly excuse this disagreable Subject.—I have hitherto been sparing upon it; and do not mean to repeat it.—If Mrs. Adams is with you, I beg you to present mine, and my Familys Respects to Her—With unremitted Regard and Respect I am dear Sir, your sincere / Friend and Servant
Henry Marchant